Opinion by
President Judge Bowman,
TMs is an appeal and petition for allowance of appeal filed by the Forbes Neighborhood Association (appellant) from an amended order of the Court of Common Pleas of Allegheny County dated April 2, 1976. The order grants summary judgment in favor of the Sixth Presbyterian Church (appellee) and determines that Ordinance No. 2835 is a validly enacted ordinance of the City of Pittsburgh.
Procedurally, appellant filed an appeal as of right under Section 402 of the Appellate Court Jurisdiction Act of 1970 (ACJA), Act of July 31, 1970, P.L. 673, as amended, 17 P.S. §211.402, docketed to No. 657 C.D. 1976. In the alternative, appellant filed a petition for allowance of appeal under Section 501 of the ACJA, 17 P.S. §211.501, docketed to No. 166 Misc. Docket, because of the uncertainty of whether the lower court order was interlocutory or final in nature. Appellee filed a motion to quash in response to the appeal as of right and replied to appellant’s petition for allowance of appeal. On April 13, 1976, this Court issued an Order pursuant to Section 501 of the ACJA granting appellant’s petition for allowance of appeal. Accordingly, appellee’s motion to quash appellant’s appeal as of right under Section 402 is moot.
As to the merits of this case, after a careful review of the record and applicable law, we affirm the *519order of the lower court on the opinion of Judge Silvestri at No. GD 75 29761.
Judge Kramer did not participate in the decision in this case.
Order
Now, September 8, 1977, the order of the . lower court is hereby affirmed on the opinion .of Judge Silvestri at No. GD 75 29761.